                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

FAREED ALSTON,                                 )
                                               )
            Plaintiff,                         )
                                               )
      vs.                                      )          Case No. 4:18-cv-01569-AGF
                                               )
CITY OF SAINT LOUIS, MISSOURI, et              )
al.,                                           )
                                               )
                                               )
            Defendants.                        )

                             MEMORANDUM AND ORDER

       Plaintiff Fareed Alston, a filmmaker, claims that while documenting protest activity

following the September 15, 2017, verdict in State of Missouri v. Stockley, St. Louis

Metropolitan Police Department (SLMPD) officers unlawfully “kettled,”1 pepper sprayed,

assaulted, and arrested him. Alston brings this civil rights action under 42 U.S.C. § 1983

against several SLMPD officers2 alleged to be involved in the relevant events, as well as

the City of St. Louis. This is one of several cases arising out of SLMPD officers’ conduct

with respect to the Stockley protests.




1
       According to the complaint, “kettling” is a law enforcement tactic by which officers
encircle a group of demonstrators or protestors without providing a means of egress.
2
        Alston names each of the officers in their individual and official capacities, without
specifying in which capacity the various claims are asserted. However, any claim against
officers in their official capacity is treated as a claim against the City. See Rogers v. City of
Little Rock, Ark., 152 F.3d 790, 800 (8th Cir. 1998).
       As have the defendants in the other cases, the City and six of the individual

supervising officers (“Supervisors”) named as Defendants here move to dismiss or,

alternatively, to strike Alston’s amended complaint. For the reasons that follow, the Court

will dismiss Alston’s failure-to-train claim and his request for punitive damages on the

state-law claims against the City and the Supervisors in their official capacities only; the

Court will otherwise deny the motion.

                                      BACKGROUND

       Taken as true for the purpose of this motion, the facts alleged in the amended

complaint are as follows. On September 15, 2017, the Circuit Court of the City of St.

Louis issued its findings and verdict in Stockley, prompting some members of the public to

engage in protests around the City. The protests concerned not only the verdict but broader

issues, including racism in the criminal justice system and the use of force by police

officers against African-American citizens. Although most of the protests were non-

violent, SLMPD officers “amassed at several protests wearing military-like tactical dress,

helmets, batons, and full-body riot shields and carrying chemicals.” ECF No. 28 ¶ 28.

       Alston is a video journalist who documents protests in St. Louis in his role as the

sole proprietor of City Productions and Publishing. On September 17, 2017, Alston

attended a protest in the downtown area of the City in order to document police interactions

with protestors. He was wearing a press pass and carried a camera around his neck.

Without first providing a warning, a command, or an opportunity to leave the area, SLMPD

officers kettled Alston and others at the intersection of Washington Avenue and Tucker

Boulevard. Alston filmed these activities. Alston then approached an officer and asked to


                                              -2-
be let out of the kettle, and without warning or verbal direction, the officer pushed Alston

back with his baton and his shield and, along with a second officer, sprayed pepper spray in

Alston’s face. Alston fell to the ground, and number of officers then began to kick Alston

and continue to spray him with pepper spray. The officers kicked and pepper-sprayed

Alston for over two minutes, until other individuals began to fall on top of Alston. Officers

then arrested Alston using three zip ties tied very tightly. An officer told Alston that “this

is what [he] got for wanting to videotape the police.” ECF No. 28 ¶ 151. Another officer

ripped Alston’s camera from around his neck, slammed the camera on the ground, and

powered it off.3 Alston was held in a crowded cell for nearly 24 hours and experienced

injuries from the pepper spray and zip ties. Upon release, he was not told why he had been

arrested or what he was being charged with. He was given his camera back upon release,

but it had been badly damaged.

       Alston claims that he was not engaged in unlawful activity at any time during his

encounter with police. Alston further alleges that during and after the arrest, SLMPD

officers were observed high fiving each other, smoking celebratory cigars, taking “selfies”

on their cell phones with arrestees against the arrestees’ will, and chanting “Whose Streets?

Our Streets!” Id. ¶ 96.

       As noted above, Alston’s 14-count amended complaint names the City and several

SLMPD officers alleged to be involved in the relevant events. The Supervisors who have


3
       Alston has not been able to identify the officers who pepper sprayed, kicked, or
taunted him, in part because the pepper spray impaired his vision. Alston has identified the
officer who arrested him as Defendant Christopher Myers. As of the date of this
Memorandum and Order, Myers has not entered his appearance in this case.

                                              -3-
moved for dismissal are: Lieutenant Colonel Gerald Leyshock, the incident commander

during the events of September 17, 2017, who allegedly approved the plan to restrict the

movement of individuals who were attempting to leave the vicinity of Washington Avenue

and Tucker Boulevard and to arrest everyone present; Lieutenant Timothy Sachs, who

allegedly developed the plan described above, deployed the tactical units accordingly, and

ordered the use of chemical agents; Lieutenant Scott Boyher, who allegedly directed the

officers under his command in using their bicycles to block Alston’s path, and directed the

officers to use force and to arrest the protestors in Alston’s group; Sergeant Matthew

Karnowski, who allegedly declared the protests an “unlawful assembly,” which SLMPD

used as a predicate to the arrests and use of the chemical agents, and also directed the

officers under his command to use force and to arrest the protestors in Alston’s group;

Sergeant Randy Jemerson, who allegedly directed people to the intersection of Washington

and Tucker pursuant to the plan described above; and Sergeant Brian Rossomanno, who

also allegedly directed people to the intersection, and was “within arms-length” of the

officers who pepper sprayed and used force against the protestors in Alston’s group.

Alston also names the arresting officer, Myers, as well as John Does #1-5, who were

further involved in arresting, pepper spraying, and assaulting Alston but who removed their

name tags and wore masks concealing their faces, thereby preventing Alston from

identifying them.

       Alston asserts unlawful arrest (Count I), First Amendment (Count II), and excessive

force (Count XII) claims against the individual officers pursuant to § 1983. He also asserts

§ 1983 claims against the City (Count IV) alleging municipal liability for the officers’


                                              -4-
unlawful actions and against all Defendants (Count III) alleging that Defendants “acting in

their individual capacities and under color of law, conspired together and with others, and

reached a mutual understanding to undertake a course of conduct that violated Plaintiff’s

civil rights.” ECF No. 28 ¶ 191. Finally, Alston asserts supplemental state-law claims

against all Defendants alleging assault (Count V), false arrest (Count VI), false

imprisonment (Count VII), abuse of process (Count VIII), malicious prosecution (Count

IX), intentional infliction and negligent infliction of emotional distress (Counts X and XI),

battery (Count XIII), and conversion (Count XIV).

       The City and Supervisors move to dismiss the amended complaint for failure to

comply with the “short and plain statement” requirement of Fed. R. Civ. P. 8(a).

Alternatively, the City and the Supervisors move to strike certain paragraphs of the

amended complaint under Fed. R. Civ. P. 12(f) as immaterial or impertinent. The

allegations and exhibits to which the City and Supervisors object concern the Stockley

verdict, the nature of public protests in response thereto, and prior orders of this Court

concerning SLMPD actions in response to public protests.

       The Supervisors also move to dismiss Alston’s § 1983 claims under Rule 12(b)(6),

arguing that Alston fails to allege that the Supervisors personally participated in the use of

force.4 As to the state-law claims, the Supervisors argue that they should be dismissed

under Missouri’s official immunity doctrine. The Supervisors and the City also argue that


4
      The single paragraph addressed to the Supervisors’ individual liability under § 1983
does not refer to Alston’s unlawful arrest claim in Count I, First Amendment claim in
Count II, or civil conspiracy claim in Count III.


                                              -5-
the infliction of emotional distress claims are not actionable because the same facts give

rise to another cognizable tort, namely, assault, and that the claims alleging battery and

assault are duplicative.

       The City moves to dismiss Alston’s § 1983 conspiracy claim on the basis that it is

barred by the intracorporate conspiracy doctrine, citing Kelly v. City of Omaha, Neb., 813

F.3d 1070, 1078 (8th Cir. 2016). The City contends that, as Eighth Circuit held in Kelly, a

local government entity cannot conspire with itself through its agents acting within the

scope of their employment. The City further argues the civil conspiracy claim fails because

the underlying claims on which it is based fail.

       Next, the City moves to dismiss Alston’s § 1983 claim, arguing that it fails to

adequately allege municipal liability under Monell v. Department of Social Services of City

of New York, 436 U.S. 658 (1978). Finally, the City argues that Alston’s state-law claims

against it are barred by sovereign immunity and that, in any event, Mo. Rev. Stat.

§537.610.3 precludes the recovery of punitive damages against it on the state-law claims.

                                        DISCUSSION

       The undersigned recently addressed the arguments presented by the parties here in

the context of another case arising out of the Stockley protests, in which the City and

Supervisors filed a nearly identical motion to dismiss in response to a substantially similar

complaint, Laird v. City of Saint Louis, Missouri, 4:18-cv-01567-AGF, 2019 WL 2647273

(E.D. Mo. June 27, 2019).

       The Court concluded in Laird that the plaintiffs failed to state a failure-to-train-or-

supervise claim against the City under Monell because the plaintiffs pled no non-


                                              -6-
conclusory factual allegations with respect to the alleged deficiencies in training and

supervision. Id. at *6. The Court further concluded that the plaintiffs could not recover

punitive damages on the state-law claims against the City or the Supervisors in their official

capacities, pursuant to Mo. Rev. Stat. § 537.610.3. Id. at *7.

       However, the Court concluded that the motion to dismiss in Laird was otherwise

without merit. Specifically, the Court found that the complaint’s factual allegations and

supporting exhibits regarding the Stockley verdict, the nature of public protests in response

thereto, and prior orders of this Court concerning SLMPD actions in response to public

protests, were relevant to the plaintiffs’ claims and that neither dismissal under Rule 8(a)

nor striking under Rule 12(f) was warranted. Id. at *3-4. Next, the Court found that the

plaintiffs adequately alleged the Supervisors’ direct involvement in planning, approving,

and/or executing the alleged uses of force so as to support the § 1983 excessive force

claims against them. Id. at *4.

       The Court further found that it was inappropriate to apply the intracorporate

conspiracy doctrine to the plaintiffs’ § 1983 conspiracy claim, at least at the pleading stage,

and that the conspiracy was sufficiently supported by allegations of underlying

constitutional violations. Id. at *4-5. With respect to the plaintiffs’ remaining § 1983

Monell claims against the City, the Court found that the plaintiffs’ factual allegations

regarding the SLMPD’s pattern of using chemical agents without warning against peaceful

protestors complaining of police actions plausibly stated a claim against the City based on

an unconstitutional policy or custom. Id. at *5.




                                              -7-
       As to the plaintiffs’ state-law claims against the City, the Court held that the

plaintiffs adequately pleaded an exception to sovereign immunity under Mo. Rev. Stat. §

537.610.1, by pleading that the City obtains insurance through the Public Facilities

Protection Corporation (“PFPC”) or, alternatively, that the PFPC serves as a self-insurance

plan. Id. at *6. The Court also rejected the Supervisors’ claim of official immunity with

respect to the state-law claims because the plaintiffs adequately alleged an exception to

official immunity based on the Supervisors’ bad faith or malice. Id. at *7. Finally, the

Court held that the plaintiffs’ assault, battery, and infliction of emotional distress claims

were cognizable under Missouri law and not necessarily duplicative. Id.

       As noted in Laird, other judges in this District have come to the same or similar

conclusions in Stockley protest cases presenting these legal arguments. See, e.g., Laney v.

City of St. Louis, Mo., No. 4:18 CV 1575 CDP, 2019 WL 2423308 (E.D. Mo. June 10,

2019); Aldridge v. City of St. Louis, Mo., No. 4:18-CV-1677 CAS, 2019 WL 1695982

(E.D. Mo. Apr. 17, 2019). Upon careful review of the briefs and the record in the present

case, the Court finds that its reasoning in Laird applies equally to the arguments asserted by

the parties here. The Court therefore comes to the same conclusion.

                                       CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss Amended

Complaint and Alternative Motion to Strike is GRANTED in part and DENIED in part.

ECF No. 34. The motion is GRANTED only as to the failure-to-train claim included in

Count IV (the remainder of Count IV survives dismissal) and the request for punitive


                                               -8-
damages on the state-law claims against the City of St. Louis and against Gerald Leyshock,

Timothy Sachs, Scott Boyher, Randy Jemerson, Matthew Karnowski, and Brian

Rossomanno in their official capacities. The motion is otherwise DENIED.

      The Court will set a Rule 16 conference by separate Order.


                                           _______________________________
                                           AUDREY G. FLEISSIG
                                           UNITED STATES DISTRICT JUDGE
Dated this 3rd day of July, 2019.




                                           -9-
